Anon.ALBANY,Oct. 1834.In making up a record of judgment in the common pleas, in a case where a justice’s judgment has been reversed, an entry should be made in the record of judgment, specifying on what ground the judgment was reversed : whether for error of fact, or error of law, and if for the latter cause, then stating the point decided.On an application by the Tioga common pleasto this court, for advice in reference to the making up of a record of judgment, where a justice’s judgment, brought into that court by certiorari, had been revsrsed: This Court advised that the record be so made up as to contain an entry, stating that the justice’s judgment was reversed for error of fact, or error of law, according to the truth of the case; and if reversed for error of law, then stating briefly the point decided.